Case: 21-30744     Document: 00516424089         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 8, 2022
                                  No. 21-30744
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Harold J. Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:10-CR-169-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Harold J. Jackson appeals the 24-month sentence imposed upon the
   revocation of supervised release. The district court found that Jackson
   violated a mandatory condition of his supervised release, revoked Jackson’s
   supervised release, and sentenced Jackson above the advisory policy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30744      Document: 00516424089           Page: 2    Date Filed: 08/08/2022




                                     No. 21-30744


   statement range to two years of imprisonment, the statutory maximum; no
   additional term of supervised release was imposed.
          For the first time, Jackson argues that his revocation sentence is
   substantively unreasonable because the district court relied on an
   impermissible factor—the need to punish him for the offense that was the
   basis for his supervised release violation (a domestic battery offense)—in
   imposing the revocation sentence. Because Jackson did not object in the
   district court to his sentence on any ground or request a sentence below or
   within the advisory policy statement range, review is for plain error only. See
   United States v. Cano, 981 F.3d 422, 425 (5th Cir. 2020).
          To prevail on plain error review, Jackson must show a forfeited error
   that is clear or obvious, rather than subject to reasonable dispute, and that
   affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009). If he makes such a showing, we have discretion to correct the error
   but will do so only if it “‘seriously affect[s] the fairness, integrity or public
   reputation of judicial proceedings.’” Id. (alteration in original) (citation
   omitted).
          Jackson argues that in an initial sentencing proceeding, the district
   court must consider “the need for the sentence imposed . . . to reflect the
   seriousness of the offense, to promote respect for the law, and to provide just
   punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A), but that this does
   not apply to a sentencing for revocation. See United States v. Miller, 634 F.3d
   841, 844 (5th Cir. 2011); see § 3583(e). Although that is correct, even so, the
   district court errs only if “an impermissible consideration is a dominant
   factor in the court’s revocation sentence.” United States v. Rivera, 784 F.3d
   1012, 1017 (5th Cir. 2015).
          The district court made no mention of the severity of Jackson’s
   supervised release violation. Indeed, there was no discussion whatsoever at




                                          2
Case: 21-30744        Document: 00516424089         Page: 3    Date Filed: 08/08/2022




                                     No. 21-30744


   sentencing about the facts, circumstances, or nature of the violation other
   than that it was a grade C violation.         Moreover, the district court’s
   statements, although brief, reflect its proper and implicit consideration of
   Jackson’s history and characteristics, including Jackson’s propensity for
   recidivism. See § 3553(a)(1), (a)(2)(B)-(D), and (a)(4)-(7); § 3583(e). This
   concern about Jackson’s history of recidivism supports the need for the
   sentence imposed to afford adequate deterrence to criminal conduct and to
   protect the public from further crimes; those factors, too, are permissible for
   the court to consider. See § 3553(a)(1), (a)(2)(B), (a)(2)(C).
          Jackson has not shown that the district court committed any error,
   much less a clear or obvious one. See Rivera, 784 F.3d at 1017; see also Puckett,
   556 U.S. at 135.
          The district court’s judgment is AFFIRMED.




                                          3